Citation Nr: 1501867	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1969 to January 1971. The appellant is the daughter of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 determination of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the appellant's request for DEA benefits under the Chapter 35 program.

The appellant testified before the undersigned Veterans Law Judge in May 2013, via video conference; a transcript of that hearing is associated with the claims folder and has been reviewed.


FINDINGS OF FACT

1 The Veteran died in June 2011. At the time of his death, the Veteran was not service connected for any disease or disability.

2. In June 2012, the appellant, who is the Veteran's daughter, filed a claim for Dependents' Educational Assistance benefits under Chapter 35. 


CONCLUSION OF LAW

The requirements for eligibility for Survivors' and Dependents' Assistance benefits under Chapter 35, Title 38, United States Code, have not been met. 38 U.S.C.A. § 3501, 3510 (West 2014); 38 C.F.R. § 3.807, 21.3021 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When an application for education benefits is received, VA has notice and assistance requirements under applicable law except when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefit. 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 21.1031, 21.1032 (2014). For reasons that will be explained in more detail below, the Board finds that the facts are undisputed and there is no legal entitlement to the benefits claimed. Accordingly, the Board finds that no further discussion of notice and assistance requirements is required because any deficiencies of notice or assistance are moot.

Legal criteria 

Basic eligibility for DEA benefits may be established for a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability or who died while a disability so evaluated was in effect, or who died of a service-connected disability. 38 U.S.C.A. § 3501(a) (West 2014); 38 C.F.R. § 3.807, 21.3021(a) (2014).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran died in June 2011. At the time of his death, the Veteran was not service connected for any disease or disability. (See April 2009 VA rating decision). In order for the appellant to be eligible for DEA benefits, the Veteran must have been totally and permanently disabled due to service-connected disabilities. In this case not only was the Veteran not totally disabled due to a service connected disability, the evidence reflects that the Veteran was not service connected for any disability. Therefore, the Board finds the appellant is not eligible for Survivors' and Dependents' Assistance benefits under Chapter 35, Title 38 United States Code.

The Board acknowledges that the appellant has averred that the Veteran's death was related to his military service. (See Board hearing transcript pages 5 and 6). However, a claim for entitlement to service connection for death has not been awarded in the case of the Veteran. As discussed above, since the Veteran's death is not currently service-connected the appellant is not entitled to DEA benefits.

Additionally, the appellant contends that the Veteran was in receipt of VA benefits due to the Veteran's permanently and totally disabled condition. (See Board hearing transcript page 3). The Board notes that at the time of the Veteran's death he was in receipt of VA pension benefits. Pension benefits are available for Veterans who are permanently and totally disabled from nonservice-connected disabilities. 38 C.F.R. § 3.3(a)(iv)(2014). However, in this case, the Veteran's receipt of pension benefits does not help establish the necessary requirement for DEA benefits, specifically that he was totally and permanently disabled due to service-connected disabilities. Based on the above, the Board finds that the requirements to establish DEA benefits eligibility have not been met.



ORDER

Eligibility for DEA benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


